105 F.3d 1
UNITED STATES, Appellee,v.Gary P. NEAL, Defendant, Appellant.UNITED STATES, Appellee,v.William F. KENNEY, Jr., Defendant, Appellant.UNITED STATES, Appellee,v.Charles J. FLYNN, a/k/a Chucky, Defendant, Appellant.
Nos. 93-1298, 93-1334, 93-1335.
United States Court of Appeals, First Circuit.
April 26, 1996.

1
Before SELYA and BOUDIN, Circuit Judges, and CARTER1, District Judge.


2
Prior report:  36 F.3d 1190.

ORDER OF THE COURT

3
These causes came on to be heard on appeals from the United States District Court for the District of New Hampshire, and were argued by counsel.  On September 30, 1994, this Court affirmed the judgments of the district court, but in appeal number 93-1298 and appeal number 93-1335, the cases were remanded to the district court for further findings and determinations consistent with the released opinion.  During the pendency of the remand, this Court retained appellate jurisdiction.  Shortly after the issuance of the Court's opinion, petitions for rehearing were filed in appeal numbers 93-1298 and 93-1334.


4
Through its order of December 13, 1994, this Court completed its review of all issues presented for review in appeal number 93-1298.  In appeal number 93-1335, the district court entered an order on January 4, 1995 which prompted a second remand order by this Court on September 11, 1995.  Thereafter, the district court issued an order on February 22, 1996 and the parties filed supplemental briefs.


5
After considering the district court's order of February 22, 1996, the supplemental briefs filed by the parties, and the record on remand,


6
It is ordered that all rulings by the district court in appeal number 93-1335, which were not resolved by the opinion released on September 30, 1994, are affirmed.  Finally, inasmuch as the panel which rendered the decision in these appeals has voted to deny the petitions for rehearing filed in appeal numbers 93-1298 and 93-1334,


7
It is further ordered that the petitions for rehearing are denied.



1
 Of the District of Maine, sitting by designation